Citation Nr: 0116547	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  99-00 271A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to reimbursement or payment of the cost of 
unauthorized private medical services incurred from January 
29, 1992 to February 5, 1992 at a private medical facility.  

2.  Entitlement to service connection for cervical cranial 
syndrome, thoracic disc herniation, lumbar disc displacement, 
subluxation to C1, T9 and L5, degenerative disc disease at 
L5-S1 and lumbalgia with paresthesia.  

3.   Entitlement to restoration of a 40 percent disability 
rating for residuals of a shell fragment wound of the right 
hand, Muscle Group XI, with ulnar nerve involvement.


REPRESENTATION

Appellant represented by:	The American Legion


 
WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to 
September 1968 and from November 1969 to September 1973.  He 
was awarded the Purple Heart Medal.

This matter comes to the Board of Veterans Appeals (Board) 
from a determination by the Department of Veterans Affairs 
Medical Center (VAMC) Medical Administrative Service (MAS) in 
Brecksville, Ohio (the agency of original jurisdiction or 
AOJ) that the veteran was not entitled to reimbursement for 
unauthorized private medical services received from January 
29, 1992 to February 5, 1992, at Lake Hospital West in 
Willoughby, Ohio.  This appeal also stems from rating 
decisions issued from the RO in Cleveland, Ohio.  

In a written statement to the RO, dated in November 1993, the 
veteran raised the issue of entitlement to service connection 
for loss of vision in both eyes.  This issue has not been 
developed for appellate review and is referred to the RO for 
adjudication. 

In a May 1997 rating decision, the RO continued a 30 percent 
evaluation for service-connected post-traumatic stress 
disorder.  The appellant was provided notice of the decision 
and his appellate rights.  He filed a Notice of Disagreement 
in June 1997.  The RO issued a Supplemental Statement of the 
Case addressing the issue in September 1997.  There is no 
evidence in the record that the appellant submitted a 
Substantive Appeal.  Accordingly, this issue is not before 
the Board for appellate consideration. 

In written statements to the Board, dated in September 2000 
and May 2001, the veteran withdrew requests for hearings 
before a Member of the Board addressing the issues of 
entitlement to service connection for a back disorder and 
entitlement to reimbursement or payment of the cost of 
unauthorized private medical services incurred from January 
29 to February 5, 1992 at a private medical facility, 
respectively.  He has not requested that the hearings be 
rescheduled.  Therefore, the hearing requests are deemed 
withdrawn in accordance with 38 C.F.R. § 20.704 (2000). 

The issue of entitlement to service connection for a back 
disorder will be addressed in the remand action following the 
decision. 


FINDINGS OF FACT

1.  The veteran incurred private medical expenses from 
January 29 to February 5, 1992, for treatment of acute 
gangrenous appendicitis.  

2.  At the time of the treatment in question from January 29 
to February 5, 1992 service connection was in effect for 
residuals of a shell fragment wound of the right hand, Muscle 
Group XI, with ulnar nerve involvement and a conversion 
disorder. 

3.  Payment or reimbursement of the costs of the private 
medical care provided from January 29 to February 5, 1992, 
was not authorized prior to the receipt of that treatment.

4.  The private medical care provided from January 29 to 
February 5, 1992 was not for or adjunct to a service 
connected disability.

5.  Evidence demonstrating improvement in the veteran's 
residuals of a shell fragment wound of the right hand, Muscle 
Group XI, with ulnar nerve involvement was not of record at 
the time of the March 1997 rating decision reducing the 
evaluation for the disability from 40 to 10 percent.


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred from January 29, 1992 to 
May 5 1992, reimbursement for such expenses is not warranted.  
38 U.S.C.A. § 1703(a) (West Supp. 2000); 38 C.F.R. § 17.54 
(2000).

2.  The criteria for payment for reimbursement of 
unauthorized medical expenses incurred from January 29 to May 
5, 1992 have not been met and upon this basis, the veteran 
has not submitted a claim upon which relief may be granted.  
38 U.S.C.A. 
§ 1728 (West 1991); 38 C.F.R. § 17.120 (2000); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

3.  The provisions of 38 U.S.C.A. § 1710 do not afford a 
basis under which VA is authorized to provide reimbursement 
for private medical treatment rendered on January 29 to May 
5, 1992.  38 U.S.C.A. § 1710 (West Supp. 2000); Zimick v. 
West, 11 Vet. App. 45 (1998).

4.  The requirements for reduction of the 40 percent rating 
for residuals of a shell fragment wound of the right hand, 
Muscle Group XI, with ulnar nerve involvement have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.105(e) 
and 3.344(c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain. Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) [to be codified 
as amended at 38 U.S.C. § 5107(a)].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issues discussed herein.  
As will be elaborated upon further in the discussion below, 
the evidence which is significant to the claims has been 
obtained to the extent possible and the veteran has been 
afforded VA examinations and hearings with respect to his 
claims.  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of these claims.  Accordingly, the Board finds 
sufficient development has taken place and it will proceed to 
a decision on the merits on the claims.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. § 
7104(a) (West 1991). When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. § 3.102 (2000).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the U.S. Court of Appeals for Veterans Claims 
(Court) stated that "a veteran need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence in order to prevail." To deny a claim on its merits, 
the evidence must preponderate against the claim. Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

 A.  Reimbursement of Medical Expenses

The veteran contends VA should be responsible for payment of 
the private medical expenses which he incurred from January 
29, 1992,  to May 5, 1992.

Factual Background

In July 1995, the veteran filed a VA Form 10-583, Claim for 
Payment of Cost of Unauthorized Medical Services, for 
treatment received in 1992.  At the time of admission in 
January 1992, service connection was in effect for residuals 
of a shell fragment wound of the right hand, Muscle Group XI, 
with ulnar nerve involvement, for which a 30 percent 
disability rating had been assigned, and a conversion 
disorder, for which a 10 percent disability rating was in 
effect.

The record discloses that on January 29, 1992, the veteran 
was admitted to the emergency room at Lake Hospital for chest 
and abdominal pains which began approximately 1/2 hour prior to 
arrival.  The veteran described the pain as sharp, constant, 
non-radiating, and not associated with vomiting, diarrhea, 
fever or gastrointestinal symptoms.  The veteran related that 
he felt warm and that his appetite throughout the day had 
been normal.  He indicated that he had had a similar episode 
in December which was thought to represent stomach problems.  
It was treated with medication and the pains resolved on 
their own.  The veteran indicated that he felt somewhat 
anorexic.  

Upon initial examination in 1992, the abdomen was soft and 
there was mild tenderness to deep palpation in the mid-
abdomen and upper right lower quadrant, which was well 
localized with no rebound or guarding.  Bowel sounds were 
present in both quadrants.  There was no hepatosplenomegaly  
Femoral pulses were 2/2+.  No palpable pulsatile masses were 
noted.  A rectal examination was negative.  An initial 
differential diagnosis of abdominal pain, rule out gastritis, 
peptic ulcer disease, rule out appendicitis, no evidence of 
active bleeding with hemoccult negative stools and rule out 
kidney stone with sudden onset of pain was entered.  
Urinalysis, chest X-ray, abdominal series, and intravenous 
pyelogram were negative.  Upon repeat examination after two 
hours of arrival to the emergency room, there was more 
tenderness and localized pain in the right lower quadrant, 
just above Mcburney's point.  Bowel sounds were normal, 
active and without rebound.  A final diagnosis of abdominal 
pain, rule out appendicitis was recorded.  The veteran was 
admitted to the regular floor of the hospital.  

The next day, the veteran underwent an explatory laparotomy 
and appendectomy which revealed a gangrenous and retrocecal 
appendix.  The veteran was placed on intravenous antibiotics.  
A culture of the appendiceal region revealed gram negative 
bacilli and anaerobic gram negative bacilli.  Postoperative, 
the veteran had a low-grade temperature and a chest X-ray 
revealed atelectasis and/or infiltrates.  The antibiotic 
regimen was continued and the veteran was also placed on 
aerosol therapy and incentive spirometry.  The veteran's 
condition improved and he was discharged with limitations 
placed on his physical activity.  At discharge in February 
1992, a diagnoses of acute gangrenous appendicitis and 
postoperative  atelectasis and/or infiltrate were recorded. 

A VA physician reviewed the claims file in December 1992 and 
concluded that payment for medical services rendered from 
January 29 to February 5, 1992 was not warranted because 
treatment was not for a service-connected disability.  

In December 1992, the MAS reviewed the claim and determined 
that the private medical treatment received from January 29 
to February 5, 1992 was not for a service-connected 
disability.  It was concluded that the VA was unable to 
accept financial responsibility for the private medical 
costs.  The veteran was notified of the decision in 
correspondence from the MAS dated in December 28, 1992.  In a 
March 1993 letter to the veteran, the Chief Medical Officer 
at the RO wrote to the veteran and informed him that the 
treatment provided was not for a service-connected 
disability.  The MAS received the veteran's Notice of 
Disagreement in June 1993.  A Statement of the Case was 
issued in January 1994.  In his Substantive Appeal, received 
by the RO in January 1994, the veteran indicated that he was 
admitted to the private facility as a matter of "life or 
death."

During a May 1994 hearing before a physician at the VAMC in 
Brecksville, Ohio, the veteran indicated that he was admitted 
to the private facility as a matter of life and death and 
that he was told by one of the physicians that they could not 
prolong the surgery in order to transfer him to the VA 
Hospital at Wade Park.  

This issue was certified to the Board in October 1994.  

Analysis

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction.  38 U.S.C.A. § 
7104 (West Supp. 2000); 38 C.F.R. §§ 19.4, 20.101(a)(2000).  
Examples of issues over which the Board has jurisdiction 
include payment or reimbursement for unauthorized medical 
expenses. 38 C.F.R. § 20.101(a)(15) (2000).  Medical 
determinations, such as determinations of the need for and 
appropriateness of specific types of medical care and 
treatment for an individual, are not adjudicative matters and 
are beyond the Board's jurisdiction.  38 C.F.R. § 20.101.  
However, the determination of whether a VA facility is 
capable of furnishing specific care or services does not 
involve a decision as to the need for and appropriateness of 
specific types of medical care and treatment, as contemplated 
by 38 C.F.R. § 20.101.  Meakin v. West, 11 Vet. App. 183, 187 
(1998).

In this case, the ultimate issue is whether the veteran is 
entitled to reimbursement of private medical expenses 
incurred from January 29 to February 5, 1992. Accordingly, 
the Board has jurisdiction to decide this matter.

In this case, there are several theories of entitlement which 
must be addressed: whether the services for which payment is 
sought were authorized by VA, and, if there was no such 
authorization, whether the veteran is eligible for payment or 
reimbursement for services not previously authorized under 
the provisions of 38 U.S.C.A. §§ 1710 or 1728 (West 1991).  
See Hennessey v. Brown, 7 Vet. App. 143, 148 (1994).

I.  Prior Authorization and 38 U.S.C.A. § 1703

Initially, the Board must make a factual determination as to 
whether the VA gave prior authorization for the non-VA 
medical care under 38 U.S.C.A. § 1703(a) and 38 C.F.R. § 
17.54.


Pertinent Law and Regulations

In connection with its statutory obligation to provide 
medical services to veterans, VA may contract for private 
hospital care in certain limited circumstances, including 
cases where a medical emergency exists.

Pursuant to 38 U.S.C.A. § 1703(a), when VA facilities "are 
not capable of furnishing the care or services required, the 
Secretary, as authorized in 38 U.S.C.A. § 1710, may contract" 
with non-VA facilities in order to furnish certain care 
including : [h]ospital care or medical services for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran receiving medical services 
in a [VA] facility . . . until such time following the 
furnishing of care in the non-[VA] facility as the veteran 
can be safely transferred to a [VA] facility.  38 U.S.C. § 
1703(a)(3); 38 C.F.R. § 17.52 (2000) (formerly 38 C.F.R. § 
17.50b).  The admission of a veteran to a non-VA hospital at 
the expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (formerly 38 C.F.R. § 17.50d).  See Malone v. Gober, 10 
Vet. App. 539, 541 (1997); see also VA O.G.C. Prec. Op. 1-95 
at 9 (Mar. 31, 1995) ("Authorization in advance is essential 
to any determination as to whether the Department is or is 
not going to furnish the contract care.").

In the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to the VA within 72 
hours after the hour of admission.  38 C.F.R. § 17.54.

Initially, the focus of the Board's review is the question of 
whether VA gave prior authorization for the private medical 
care that the veteran received from January 29 to February 5, 
1992.  This is a factual, not a medical, determination.  See 
Similes v. Brown, 5 Vet. App. 555 (1994).  In this case, the 
veteran does not contend, nor does the record reflect, that 
the VA gave prior authorization for the medical care he 
received at Lake Hospital from January 29 to February 5, 
1992.  The veteran maintains that because his condition was 
an "emergency," he was unable to obtain prior VA 
authorization or be transferred to a VA hospital.  

In a case with a fact pattern similar to that currently at 
hand, Smith (Thomas) v. Derwinski, 2 Vet. App. 378 (1992), 
the Court assumed that the appellant, Smith, was receiving 
medical care at a VA facility in accordance with 38 U.S.C.A. 
§ 1710(a)(1)(I), since he had no service-connected 
disabilities.  The Court noted, however, that emergency 
medical care received from a non-VA hospital requires 
authorization pursuant to 38 C.F.R. § 17.54 [formerly 
codified at 38 C.F.R. § 17.50d (1991)].

The circumstances in this case are similar to those in the 
Smith case.  Like Smith, the veteran was not treated at Lake 
Hospital for a service-connected disability, although unlike 
Smith service connection was in effect for two disabilities 
at the time of the treatment in question.  In contrast to 
Smith, VA was not consulted upon the veteran's admission for 
private treatment at Lake Hospital.  Similar to the Smith 
case, specific formalities which must be complied under 38 
C.F.R. § 17.54, were not complied with.  Accordingly proper 
authorization from VA was not obtained. 

Moreover, O.G.C. Concl. Op. 1-95, at 8-9, in response to the 
question "Who has the authority to approve or authorize a 
request for private hospitalization at VA expense under 38 
U.S.C.A. § 1703(a), and what type of action(s) is necessary 
to constitute prior authorization under 38 C.F.R. § 17.54?", 
stated:

Section 1703 of Title 38, United States Code, expressly 
authorizes the Secretary to contract for non-VA hospital 
care, and the Secretary has delegated that authority to the 
Under Secretary for Health in 38 C.F.R. § 2.6(a).  The Under 
Secretary for Health has in turn delegated the authority to 
VA medical center and VA clinic Directors. VHA manual M-1, 
Part I, Chapter 21, paragraph 21.08 (January 12, 1995).

Although VAOPGCCONCL 1-95 is not binding on the Board, see 38 
U.S.C.A. § 7104(c), its reasoning, quoted above, is 
persuasive and clearly applies in this matter. In this case, 
there is no evidence that the veteran obtained proper 
authorization for payment of the private medical expenses 
incurred from January 29 to February 5, 1992 from a VA 
employee with appropriate authority, namely the VAMC director 
or a VA clinic director.  Therefore, the Board concludes that 
even if "authorization" for the treatment at Lake Hospital 
was received from a VAMC staff physician, that VA staff 
member was without authority to authorize payment for 
emergency medical treatment at Lake Hospital.  Furthermore, 
as previously indicated, on the basis of the evidence of 
record, there is no suggestion that a decision to authorize 
the veteran's emergent medical care at Lake Hospital was 
requested or received.

Finally, the Board notes that even if under the provisions of 
38 C.F.R. § 17.54, a qualifying telephone call was made, any 
authorization made would be of no consequence because the 
veteran would still not be entitled to reimbursement under 38 
U.S.C.A. § 1703.  Under 38 U.S.C.A. § 1703, VA may contract 
with non-VA facilities to provide medical services for which 
VA may assume financial responsibility in certain 
circumstances. 38 U.S.C. § 1703(a)(1)-(8).  However, in this 
case, there was no indication of any "contract" between Lake 
Hospital and VA. Furthermore, the applicable statutory 
provision, 38 U.S.C.A. § 1703(a)(3), provides that contracts, 
including individual authorization for reimbursement or 
payment of expenses, are authorized for treatment of a 
medical emergency which poses a serious threat to a veteran 
receiving medical services in a VA facility. 38 C.F.R. § 
17.52(b)(3).  However, to meet this criteria, the veteran 
must be receiving treatment in a VA facility at the time of 
the emergency.  Prior or subsequent VA treatment of a 
disorder does not meet this criteria.  Zimick, 11 Vet. App. 
at 51, 52.  In this case, the veteran was not receiving 
medical services in a VA facility prior to being admitted to 
Lake Hospital.

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment received from January 29 to 
February 5, 1992, was not obtained pursuant to 38 C.F.R. § 
17.54 and that payment is not warranted for expenses incurred 
in conjunction with that treatment under 38 U.S.C.A. § 1703.

II.  Eligibility for payment of private medical expenses 
incurred on January 6, 1995 under the provisions of 38 
U.S.C.A. § 1728.

Pertinent Law and Regulations

A "second avenue for potential relief for a veteran entitled 
to VA care forced to obtain treatment at a non-VA facility is 
38 U.S.C. § 1728, which provides that the Secretary 'may, 
under such regulations as the Secretary shall prescribe, 
reimburse . . . for the reasonable value of such care or 
services . . . for which such veterans have made payment.'"  
Malone, 10 Vet. App. at 541, quoting 38 U.S.C. § 1728(a).   
In any case where reimbursement would be in order for the 
veteran under section 1728(a), "the Secretary may, in lieu of 
reimbursing such veteran, make payment of the reasonable 
value of care or services directly . . . to the hospital or 
other health facility furnishing the care or services. 38 
U.S.C.A. § 1728(b) (West 1991).

Such reimbursement is available only where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non-service-connected disability associated with 
and held to be aggravating a service- connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or (D) for any illness, injury, or dental 
condition in the case of a veteran who (i) is a participant 
in a vocational rehabilitation program (as defined in section 
3101(9) of this title), and (ii) is medically determined to 
have been in need of care or treatment . . . .; and (3) [VA] 
or other Federal facilities were not feasibly available, and 
an attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical. 38 U.S.C.A. § 1728(a) 
(West 1991); 38 C.F.R. § 17.120 (2000) (formerly 17.80).

The Court has observed that given the use by Congress of the 
conjunctive "and" in the statute "all three statutory 
requirements would have to be met before reimbursement could 
be authorized." Malone, 10 Vet. App. at 542, citing Cotton v. 
Brown, 7 Vet. App. 325, 327 (1995); Hayes, 6 Vet. App. 66 
(1993); H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The 
proposed provision a]uthorizes reimbursement of certain 
veterans who have service-connected disabilities, under 
limited circumstances, for reasonable value of hospital care 
or medical services . . . from sources other than the VA. 
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

The provisions of 38 C.F.R. § 17.53, also for application, 
state that a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52, 17.53 (2000).

No reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities. 38 C.F.R. § 17.130 (2000).

Analysis

The record reflects that on January 29, 1992, the veteran was 
admitted to the emergency room at Lake Hospital for 
complaints of abdominal and chest pain, that an exploratory 
laparotomy was performed, and that final diagnoses of acute 
gangrenous appendicitis and postoperative atelectasis and/or 
infiltrate were recorded. 

At the time of the emergency room admission on January 29, 
1992, service connection was in effect for paralysis of the 
ulnar nerve, for which a 30 percent evaluation was assigned, 
and for conversion disorder, for which a 10 percent 
evaluation was in effect. 

Having reviewed the evidence, the veteran in this case is not 
eligible for payment or reimbursement under 38 U.S.C. § 1728 
for medical expenses incurred from January 29 to February 5, 
1992 because he was not at that time treated for a service-
connected disability.  Nor does the evidence suggest that the 
condition which was treated, acute gangrenous appendicitis, 
was associated with or was aggravating an adjudicated 
service-connected disability.  In fact, in letters, submitted 
by the Chief Medical Officer at the AOJ, dated in December 
1992 and March 1993, it was  specifically found that the 
treatment private medical treatment provided at Lake Hospital 
from January 29 to February 5, 1992 was for a nonservice-
connected disability."

The Board emphasizes that the statutory provisions 
authorizing VA to pay for care in non-VA facilities do not 
include provision for payment for non-VA care on the sole 
basis of emergency or unavailability of a VA facility.  See 
Zimick v. West, 11 Vet. App. at 49.  In summary, even though 
the Board does not dispute the emergent nature of the 
situation and even assuming that a VA facility was not 
feasibly available, the fact remains the veteran was not 
treated for a service-connected disability from January 29 to 
February 5, 1992.

In addition, the record does not show that the veteran: had a 
total disability permanent in nature resulting from a 
service-connected disability; was participating in a 
rehabilitation program under 38 U.S.C. Ch. 31; or that he 
received treatment in January 1995 for a service-connected 
disability or for a nonservice-connected disability 
associated with or aggravating an adjudicated service- 
connected disability.  As stated previously, all of the three 
criteria under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 must 
be met to establish entitlement to payment or reimbursement 
of the cost of unauthorized medical service and all of the 
criteria are not met in this case.  Consequently, as there is 
no legal basis upon which to allow the claim, it therefore 
must be denied. 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

III.  Eligibility for payment of private medical expenses 
incurred from January to February 5, 1992 under the 
provisions of 38 U.S.C.A. § 1710

Pertinent Law and Regulations

Under 38 U.S.C.A. § 1710(a)(2) the Secretary shall furnish 
hospital care and medical service which the Secretary 
determines to be needed to any veteran (A) who has a 
compensable service-connected disability rated less than 50 
percent, (B) whose discharge or release from active military 
service was for a compensable disability that was incurred or 
aggravated in line of duty, (C) who is in receipt of 
disability compensation, (D) who is a former prisoner of war, 
(E) who is a veteran of the Mexican Border Period or of World 
War I, (F) who was exposed to a toxic substance, radiation or 
environmental hazard, or (G) who is unable to defray the 
expenses of necessary care as determined under section 
1722(a) of this title. 38 U.S.C.A. § 1710(a).

Analysis

Although the veteran may be eligible for medical care under 
38 U.S.C.A. § 1710 by virtue of the fact that he does have a 
compensable service-connected disability rated less than 50 
percent, that section does not contain any provision which 
would authorize the Secretary to provide reimbursement to a 
veteran for services rendered at a non-VA facility. See 
Malone v. Gober, 10 Vet. App. 539, 534 (1997).  Pursuant to 
31 U.S.C. § 1341(a), "[a]n officer or employee of the United 
States Government ... may not ... make or authorize an 
expenditure or obligation exceeding an amount available in an 
appropriation or fund for the expenditure or obligation."  
Further, the U.S. Supreme Court has stated that "the payment 
of money from the [Federal] Treasury must be authorized by a 
statute." (Citation omitted).  Simply put, Congress has not 
created a reimbursement remedy under 38 U.S.C.A. § 1710. 
Zimick v. West, 11 Vet. App. 45 (1998).  Accordingly, the 
provisions of 38 U.S.C.A. § 1710 do not provide a basis for 
authorization of payment of the private medical expenses 
incurred from September 29 to February 5, 1992 by VA.

Conclusion

In conclusion, entitlement to payment of private medical 
expenses incurred from January 29 to February 5, 1992 is 
denied because prior authorization for such treatment was not 
given, because the veteran does not meet legal criteria 
requisite for payment of unauthorized private medical 
expenses under the provisions of 38 U.S.C.A. § 1728, and 
because there is no authorization for payment or 
reimbursement for such expenses provided under 38 U.S.C.A. § 
1710.

B.  Entitlement to restoration of a 40 percent rating for 
residuals of residuals of a shell fragment wound to the right 
hand, Muscle Group XI, with ulnar nerve involvement, 

Because evaluation of the decision to reduce the veteran's 
rating for residuals of residuals of a shell fragment wound 
to the right hand, Muscle Group XI, with ulnar nerve 
involvement, concerns the propriety of the RO's March 1997 
determination, the Board will only consider the evidence as 
it appeared in the record at the time of the RO's 
determination.

Service medical records reflect that in May 1967, the veteran 
sustained a gunshot wound to the right hand with no nerve or 
artery involvement with fragment wounds to the left forearm.  

The veteran was examined by VA in October 1976, after 
separation from service.  At that time, physical examination 
of the right hand revealed a nontender scar which extended 
from the ulnar aspect of the right wrist to the dorsum of the 
hand for four inches.  There was no keloid formation and 
minimal limitation of motion of the right wrist.  There were 
good peripheral pulses.  A neurological evaluation revealed 
no gross motor or sensory deficit and minimal atrophy of the 
right hypothenar eminces.  A diagnosis of residuals of a 
shrapnel injury of the right hand was recorded by the 
examiner.  

On the basis of the veteran's service medical records and 
clinical findings of the October 1976 VA examination, the RO 
established service connection, effective from September 
1975, with a 10 percent disability evaluation. 

In a May 1988 rating decision, the RO assigned a 30 percent 
evaluation to the service-connected disability based on VA 
outpatient and examination reports, dated in 1987 and 1988, 
which revealed a loss of sensation in the dorsal and palmar 
aspects of the hand below the wrist.  This interfered with 
his ability to carry out his job and his ability to feel pain 
or hot temperatures in the right hand and spasms in the right 
hand, which resulted in a claw hand in cold weather with loss 
of sensation. 

A September 1992 VA muscles examination report reflects that 
the veteran was right handed with a six and one-half inch 
vertical scar which extended from the dorsum of the distal 
phalanx of the fourth finger and extended over the entire 
dorsum of the right hand and extended onto the volar aspect 
of the right wrist.  The scar was attached to the underlying 
structure and there was atrophy of the interosseous muscle, 
between the fourth and fifth metacarpal bones of the right 
hand.  The veteran could not adduct the right fifth finger 
and there was some restriction of movement of the right 
wrist.  There was atrophy of the interosseous muscle between 
the fourth and fifth metacarpal of the right hand and also 
some atrophy of the hypothenar eminence of the palmar aspect 
of the right hand.  There was damage to the nerves and 
metacarpal interphalangeal joint of the fifth finger of the 
right hand.  There was also weakness and pain present.  A 
diagnosis was made of scar on the dorsum of the right hand 
and volar aspect of the right wrist with scar attached to the 
underlying structure and damage to the interosseous muscle 
and with abduction deformity of the right fifth finger, 
secondary to gunshot wound. 

A September 1992 VA nerve examination report reflects that 
there was limitation of motion of the right elbow.  Range of 
motion of the right wrist, on flexion and extension, was from 
zero to forty-five degrees. There was no limitation of motion 
of the right wrist ulnar or radial deviation, pronation, 
supination of the right wrist. The right fist was made with 
somewhat exaggerated difficulty (the veteran looked as if he 
was straining to make a fist).  The index and middle fingers 
flexed to one-half inch from the midline crease and the 
fourth and fifth fingers to about two and a half inches from 
the midline crease.  Fine movements of the right fingers were 
normal.  There was a five and one half inch surgical scar 
form the medial right wrist over the fourth metacarpal and 
down the proximal phalanx of the fourth finger on the dorsum.  
Right grip, with the thumb, second and third fingers, was 
about fifty percent of normal, with the fifth and fifth 
fingers, about twenty percent of normal.  There was no 
position sense in the right fifth finger.  Position sense was 
decreased to absent in the right thumb and second through 
fourth fingers.  "There was a hypesthesia of the lower one-
half of the upper arm down, to the fingertips, of the entire 
arm, below that level."  Reflexes were 2+ in the right upper 
extremity.  A diagnosis of shell fragment wounds of the right 
wrist and hand, with ulnar nerve involvement, with emotional 
overlay, expressed by exaggerated difficulty in making a fist 
with exact opposite directions and position testing of the 
second throughout fourth fingers and hypesthesia beyond that 
which was explainable by a wound was recorded by the 
examiner.  

In an October 1992 rating decision, on the basis of the 
September 1992 VA examination results, the RO assigned a 
forty percent evaluation for the disability, effective August 
1, 1992.

The RO continued the forty percent rating in a March 1995 
rating decision based on VA examinations of the hand and 
nerves conducted in November 1994.  These reports reflect 
that the veteran continued to experience symptoms similar to 
those in 1992, such as weakness of the right hand, limitation 
of flexion at the metarcarpalangeal joints of the second 
through fifth fingers, atrophy of the hypothenar eminence, an 
inability to approximate the tips of the fingers to the 
medial transfer fold of the palm and decreased right grip 
strength.  X-ray findings showed an old fracture at the base 
of the proximal phalanx of the fifth finger and arthritis in 
the first right metacarpophalangeal joint.  

Also of record was a January 1995 electromyography report of 
the right upper hand and wrist which revealed very mild 
sensory mononeuropathy of the ulnar nerve by demyelination.  

In a July 1996 rating decision, the RO proposed to reduce the 
forty percent evaluation based on VA examinations of the 
right hands, conducted in May 1996.  These reports reflect 
that there was a residual scar on the veteran's right wrist.  
The function of both fingers appeared normal.  The veteran 
was able to approximate the tip of the thumb to all the 
fingers and to approximate the tips of the fingers to the 
median transverse fold of the palm.  He was able to grasp, 
push, pull, twist, probe, write and touch objects normally.  
There was no evidence of pain or muscle herniation.  It does 
not appear that an X-ray of the right hand was performed.  
Diagnoses of a fairly normal function of the right hand and a 
gunshot wound to the right wrist and hand were recorded by 
the examining physicians. 

The veteran was advised of the proposed reduction in a letter 
dated in July 1996, and informed of his right to submit 
additional evidence within 60 days, and to request a hearing.  
The veteran requested a hearing at the RO, which was 
conducted in September 1996.  

During the September 1996 hearing at the RO in Cleveland, 
Ohio, the veteran testified that he was right handed, that 
his disability interfered with his ability to participate in 
activities and employment, and that the May 1996 VA was 
incomplete.  The hearing officer indicated that he was going 
to request that the veteran undergo an additional VA 
examination. 

The veteran was reexamined by VA in September 1996.  At that 
time, a physical examination of the hand revealed a scar over 
the ulnar nerve side of the hand over the ulnar and fifth 
metacarpal.  It was nontender.  There was no soreness, pain, 
swelling, redness, induration or evidence of infection.  The 
veteran had a very generalized decreased sensation in the 
entire hand and had a stocking glove-type sensory loss.  He 
was unable to actively make a fist (the veteran held his hand 
in front of him in a very tense position), but passively he 
had excellent full range of motion in the fingers and wrist.  
He had good pulses, there was no atrophy, and the forearm was 
able to be measured.  An X-ray of the right hand revealed no 
changes over the previous study.  A diagnosis of residuals of 
a shell fragment wound of the right hand was entered by the 
physician.

A September 1996 VA peripheral nerve examination report 
reflected that there was no gross evidence of right shoulder 
atrophy.  Mid-biceps measured thirty centimeters in 
circumference on the right and twenty nine on the left.  The 
right forearm measured twenty six and one half centimeters in 
circumference and the left forearm measured twenty seven 
centimeters.  The right wrist measured seventeen and one half 
centimeters in circumference and the left wrist measured 
seventeen centimeters in circumference.  The only evidence of 
atrophy was a very right mild thenar eminence at the dorsum 
of the right hand between the first and second metacarpals,  
Otherwise, none of the interosseous muscles was atrophied.  
Left grip measured seventy five pounds as compared to eight 
pound on the right.  The veteran appeared to do his best with 
his right grip.  Flexion of the right elbow was normal and 
extension was seventy percent of normal.  Dorsiflexion of the 
right wrist was normal and palmar flexion was seventy percent 
of normal.  Sensation was absent from the right shoulder 
down.  Reflexes in the right upper extremities were 2+.  
Active movement against resistance of the right shoulder was 
normal.  A diagnosis of shell fragment wound of the right 
wrist with slight ulnar neuropathy and emotional overlay 
including numbness of the entire right upper extremity, loss 
of position sense in the right hand, all in the presence of 
active right arm reflexes which is related to the veteran's 
nervous condition was entered by the examiner.  The examiner 
further noted that the diagnosis was subject to review based 
on electromyography results of the right upper extremity. 

An electromyography report of the right upper extremity, 
performed in November 1996, revealed findings which were 
consistent with mild right ulnar median sensory neuropathy 
which was worse compared to previous test performed in 
January 1995. 

In a March 1997 rating decision, the RO established a 10 
percent evaluation for shell fragment wound of the right had 
with ulnar nerve damage, effective June 1, 1997, based on the 
clinical findings of the September 1996 VA examination 
reports.

Relevant Laws and Regulations

The RO has evaluated the residuals of an injury, Muscle Group 
XI, with ulnar nerve involvement under Diagnostic Codes 5309 
and 8516 and a 10 percent disability rating has been 
assigned. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

Diagnostic Code 5309 evaluates the function of muscle group 
IX (the forearm muscles act in strong grasping movements and 
are supplemented by the intrinsic muscles in delicate 
manipulative movements).  A note states that the "hand is so 
compact a structure that isolated muscle injuries are rare, 
nearly always complicated with injuries of bones, joints, 
tendons, etc.  Rate on limitation of motion, minimum 10 
percent."

Diseases of the peripheral nerves include paralysis of the 
ulnar nerve under 38 C.F.R. § 4.  4.73, Diagnostic Code 8516.  
Complete paralysis of the major ulnar nerve which is 
productive of the griffin claw deformity, due to flexor 
contraction of the ring and little fingers, atrophy very 
marked in dorsal interspace and thenar and hypothenar 
eminencies, loss of extension of ring and little fingers, 
cannot spread fingers (or reverse), cannot adduct thumb, 
flexion of wrist weakened, is evaluated as 60 percent 
disabling.  Incomplete paralysis of the major ulnar nerve 
that is severe is evaluated as 40 percent disabling; 
moderate, as 30 percent disabling; and mild, as 10 percent 
disabling.  It is noted that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less that the type picture for complete paralysis given with 
each nerve.  Where the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155. Generally, 
when reduction in the evaluation of a service-connected 
disability or employability status is contemplated and the 
lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor.  
The beneficiary must be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level. 38 C.F.R. § 3.105(e).  

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath, 1 Vet. App. 589  
Governing regulations provide substantive due process 
protections which must be followed whenever the VA reduces a 
benefit.

Special protection is afforded disability ratings which have 
continued for long periods at the same level (five years or 
more).  See 38 C.F.R. § 3.344.  However, such protection 
specifically does not apply to disabilities which have not 
become stabilized and are likely to improve.  Reexaminations 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.  38 C.F.R. § 
3.344(c).  

These are such important safeguards that the United States 
Court of Veterans Appeals (Court) has held that the remedy 
for failure to apply the provisions of 38 C.F.R. § 3.344, 
when applicable, is reversal of the decision.  Lehman v. 
Derwinski, 1 Vet. App. 339 (1991).  Error in a decision which 
reduces a disability rating is void ab initio.  Therefore, to 
remedy such cases, the decision must be reversed as unlawful.  
Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Analysis

In the case at hand, the forty percent disability evaluation 
for residuals of a shell fragment wound of the right hand, 
Muscle Group XI, with ulnar nerve involvement was established 
in October 1992, effective from August 12, 1992.  The 
proposed reduction to ten percent was proposed in a rating 
determination dated in July 1996 and confirmed by a rating 
decision dated in September 1997, effective June 1, 1997.  
Therefore, the forty percent rating was not in effect for 
more than five years at the time of the RO's decision to 
reduce it to ten percent.  Regulations call for the reduction 
of ratings for "unstablized disabilities" on the basis of 
reexaminations disclosing improvement. 38 C.F.R. § 3.344(c).  
This subsection notes that the provisions of subsections (a) 
and (b) of 38 C.F.R. § 3.344, which articulate specific 
procedural requirements for the reduction of established and 
stable disability evaluations, apply only to cases where the 
rating is in effect for five years or more.  Thus, the 
veteran's forty percent disability evaluation is not entitled 
to additional requirements and consideration in the face of a 
reexamination showing improvement.  

In this case, the Board notes that the findings on VA 
examination in September 1992 and on VA examination in 
September 1996 reflect that the veteran's residuals of a 
shell fragment wound to the right hand, Muscle Group XI with 
ulnar nerve involvement were essentially unchanged and there 
was no demonstration of material improvement.  In this 
regard, the September 1996 VA examination reflected that the 
veteran continued to experience decreased grip strength in 
the right hand with an inability to make a right fist, a 
total loss of position sense of the right hand, loss of range 
of motion in the right wrist, and atrophy of the dorsum area 
of the right hand with mild right ulnar neuropathy.  These 
findings were similar to those found on VA examination in 
September 1992.  The evidence therefore does not show 
material improvement in the veteran's service connected 
disability because the overall disability symptomatology is 
productive of incomplete severe paralysis of the major ulnar 
nerve.  Therefore, restoration of the previously assigned 40 
percent evaluation is warranted, effective the date of the 
reduction.  38 C.F.R. § 3.344(c).


ORDER

The claim of entitlement to reimbursement or payment of the 
cost of unauthorized private medical services incurred from 
January 29 to February 5, 1992 is denied.

Restoration of a forty percent evaluation for residuals of a 
shell fragment wound of the right hand, Muscle Group XI, with 
ulnar nerve involvement is granted, effective the date of the 
reduction, June 1, 1997.


REMAND

The veteran is seeking entitlement to service connection for 
a back disorder, which he contends was the result of a injury 
sustained during a fire right in a tunnel sustained during 
combat in Vietnam in either January or February 1967. 

Factual Background

Service personnel records reflect that the veteran served in 
Vietnam from January 22, 1967 to August 5, 1967, participated 
in Vietnam Counteroffensive Phase II, was awarded the Vietnam 
Service Medal with one Overseas Bars and two Service Bars, 
the Republic of Vietnam Commendation Medal, National Defense 
Service Medal, and the Good Conduct Medal, and that his 
military occupational specialty was that of a Light Weapons 
Infantryman and Field Wireman. The veteran was awarded the 
Purple Heart Medal for an injury sustained to the right hand 
on May 24, 1967.

Service medical records are entirely negative for any 
clinical findings of a back disorder.  While the veteran was 
hospitalized in May 1967 for a gunshot wound to the right 
hand and fragment wounds to the left forearm, there was 
reference to involvement of the back.  Service examinations, 
dated in September 1968, October 1969 and September 1973, 
reflect that the veteran's spine was normal.  Reports of 
Medical History, dated in October 1969 and September 1973, 
reflect that the veteran denied having or having had any 
recurrent back pain.

Medical records covering the veteran's period of service with 
the Ohio Army National Guard form January 1979 to February 
1987, reflect that when examined for enlistment in January 
1979, the veteran's spine was normal.  A Report of Medical 
History, also dated in January 1979, reflects that the 
veteran indicated that he had not had any recurrent back 
pain.  Subsequent examinations and medical histories, dated 
in November 1983, December 1986 and February 1987 reflect 
identical information as the January 1979 report.  These 
reports are entirely negative for any clinical evidence of a 
back disability.  

Numerous post-service VA and private medical records, dating 
from 1975 to 1999, reflect that the first evidence of a back 
disorder was in 1995, when a magnetic resonance imaging scan 
of the thoracic spine revealed a small focal herniated 
nucleus pulposus at T9-10 without significant canal stenosis, 
foraminal stenosis and enhancement of nerve roots at T11-12.  
Reports, dated in December 1997 and July 1999, from the 
veteran's treating chiropractor, R.D.T, D.C., reflect that 
the veteran had cervicobrachial syndrome, thoracic disc 
herniation, lumbar disc displacement, subluxation to C1, T9, 
and L5, degenerative disc disease at L5-S1 and lumbalgia with 
paresthesia.  It was the opinion of R.D.T., D.C., that the 
veteran's condition was more than likely related to his 
Vietnam injuries while serving as  a "Tunnel Rat," in 
Vietnam.  It was noted that the veteran had not reported any 
history of injuries such as falls, work-related injuries or 
motor vehicle accidents.  




Pertinent law and regulations


Service connection

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 U.S. 
C.A. § 1110 (West Supp. 2000); 38 C.F.R. 3.303 (2000).  

Notwithstanding the lack of a diagnosis of a disorder during 
service, service connection may still be granted if all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) (2000); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The VCAA

While appeal of this case was pending, the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 
§  3(a), 114 Stat. 2096 (2000) became effective.  The VCAA 
provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.  
The VCAA also eliminated the concept of a well grounded 
claim.




Reasons for remand

VA's duty to assist

Service medical records are negative for any clinical 
evidence of a back injury, and the first post-service 
evidence of any back pathology is 1995, decades after service 
discharge.  However, the veteran's treating chiropractor, 
apparently based on history given by the veteran, has 
attributed current back pathology to the veteran's 
experiences in Vietnam. Therefore, the Board is of the 
opinion that a VA examination would be helpful in determining 
the etiology of the veteran's current back pathology.  Under 
the provisions of the VCAA, the Board must ensure that it 
obtains a complete picture of a claimant's disorder.  See, 
e.g., Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist.  See Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).

Bernard v. Brown considerations

The veteran's claim was determined to be not well grounded by 
the RO in a May 1998 Statement of the Case and a May 2000 
Supplemental Statement of the Case.  The concept of a not 
well grounded claim, however, was eliminated by the VCAA in 
November 2000, necessitating readjudication of the veteran's 
claim.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the Board 
believes that the RO should have the opportunity to 
adjudicate the veteran's claim under the VCAA.  See also  
Karnas v. Derwinski, 1 Vet. App. 308 (1991) [where a law or 
regulation governing a case changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal has been concluded, the version most favorable to the 
claimant will apply].    

Accordingly, further development of this claim be undertaken.  
This matter is therefore REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ascertain if he has received any medical 
treatment for the disorder at issue that 
is not evidenced by the current record.  
The veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  Once returned by him, the RO 
should then obtain these records to the 
extent possible and associate them with 
the veteran's VA claims folder.  

2.  The RO should then schedule the 
veteran for an appropriate examination to 
determine the nature and etiology of the 
veteran's back disorder.  The examiner 
must review the medical history contained 
in the veteran's claims folder, to 
include the opinions of R.D.T, D.C.  All 
indicated tests should be conducted. The 
examining physician should render an 
opinion, with reasons given, as to 
whether it is as least as likely as not 
that any current back disorder is 
etiologically related to the veteran's 
service in Vietnam in 1967.  The report 
of the examination should be associated 
with the veteran's VA claims folder. 

3.  The RO should take such additional 
development action as it deems proper 
with respect to the claim at issue.  In 
particular, the RO should follow any 
applicable regulations implementing the 
provisions of the VCAA as to notice and 
development of the claim.  Following such 
development, the RO should review and 
readjudicate the claim for service 
connection for a back disorder.  If the 
benefit sought on appeal is not granted, 
the RO should issue a Supplemental 
Statement of the Case to the veteran and 
his representative, and they should be 
afforded an appropriate opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E O'BRIEN
	Acting Member, Board of Veterans' Appeals



 



